Citation Nr: 1118394	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sinus/allergy disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from December 1978 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina, which, in pertinent part, determined that new and material evidence had not been submitted to reopen the previously denied claim for a sinus condition (also claimed as an allergy condition).

In December 2010, the Board reopened the claim of entitlement to service connection for a sinus/allergy disorder and remanded the issue for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim is warranted.

The Veteran asserts that he has a sinus/allergy disorder that is of service origin.  
The Veteran's service treatment records reflect that he was seen for nose bleeds from unknown causes on two occasions in January 1979 and on one occasion in June 1979.  In July 1982, the Veteran was seen for eye pain.  During the visit, he reported that he had a history of sinus problems which he treated with medications.  

Post-service records also show clinical findings relating to the presence of allergies and sinusitis.  The Veteran was discharged from active service in July 1984.  Private outpatient treatment records show that the Veteran was seen for congestion headaches in March and May 1985 and that he was assessed as having allergies and an upper respiratory infection on both occasions.  In May 1985, the Veteran was diagnosed as having sinusitis and he was prescribed medication for treatment of this condition.

In May 2005, the Veteran was seen by a private physician whereby the Veteran noted on his medical history that he suffered from allergies and hay fever.  Also, of record is a private physician's statement dated in February 2006.  In his statement, the physician indicated that the Veteran reported a history of allergic rhinitis that began in boot camp and that it was severe with nose bleeds.  It was noted that the Veteran's symptoms continue and are under fair control.   

It its December 2010 remand, the Board determined that a VA examination with medical opinion was necessary in order to fully and fairly evaluate the Veteran's claim.  

The Veteran was afforded a VA examination in February 2011.  At the outset, the Board notes that the Veteran initially underwent an ENT consult in February 2011 at the request of the VA examiner.  The ENT consult revealed a diagnosis of chronic rhinitis.  The ENT examiner further indicated that a sinus CT (computed tomography) scan was needed to get a more complete evaluation of Veteran's condition and that a follow-up was warranted after the CT scan.  There is no further indication in the examination report or the claims file as to whether the Veteran did undergo a CT scan of his sinuses and if so, whether the Veteran was seen for a follow-up evaluation with the ENT examiner.  Additionally, the February 2011 VA examiner concluded the Veteran's ear, nose and throat problem was not caused by or a result of his military service.  The examiner commented on the Veteran's three visits during service, that current examination (to include an x-ray) did not find an active problem and that sinusitis was not found.  It was noted that the ENT examiner's impression was chronic rhinitis.  The examiner felt that the Veteran did not have sinusitis and may have rhinitis now and then with nose bleeding per history.  However, the evidence does not need to establish that military service "caused" a condition; a showing that a chronic condition began in service is sufficient.  Moreover, the examiner did not address whether the Veteran's rhinitis began during service or is related to service. 

Under the circumstances presented in this case, the Board finds that the case should be returned to the examiner for an additional opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).

Further, as noted above, there is an indication that there may be outstanding VA treatment reports, to include a sinus CT scan, that are pertinent to the Veteran's  claim.  In particular, the February 2011 ENT examination report reflects that the veteran was to undergo a sinus CT scan, but results, if any, from the scan is not in the claims file.  The most recent VA treatment records in the claims file are dated in February 2011.  As such, all VA treatment reports dated from February 2011 should be associated with the claims folder prior to scheduling the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of evaluation and/or treatment for the Veteran from the Hampton VAMC dating February 2011 to the present, to include any CT scan of the sinuses conducted on or after February 15, 2011.  If any records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, the claims file should be returned to the physician who conducted the February 2011 examination, if available.  Following review of the claims file including the February 2011 examination findings and any current sinus CT scan associated with the file, the examiner is requested to offer opinions as to the following:

a) Is it at least as likely as not (50 percent probability or greater) that any current chronic sinus condition, if any, began during the Veteran's period of active service?

b) Is it at least as likely as not (50 percent probability or more) that a current chronic rhinitis disorder began during the Veteran's period of active service?  In rendering this opinion, the examiner should discuss the in-service nose bleeds (1979), the Veteran's subjective report of sinus problems and clinical finding of a runny nose (July 1982), and the diagnosis of allergies in March and May 1985 shortly after leaving service.  

A rationale for all opinions expressed should be provided.  If the original examiner is not available, the file review and opinion should be obtained from another physician.  If a new examination is deemed necessary, one should be scheduled. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


